SULLIVAN, Judge,
concurring.
I agree with the majority opinion in its holding with respect to an interpretation of 1.0. 31-1-11.5-22 (Burns Code Ed.Rep!l. 1987). I do not however agree with any implication, if there be such, in the opinion or in In re Marriage of Larkin (1984) 3d Dist. Ind.App., 462 N.E.2d 1338, that in custody matters the trial court may order a home study and/or report only pursuant to the statute, and only if requested to do so and only after an initial evidentiary hearing has been conducted. In my view the trial court has the inherent power to utilize the services of private or governmental social agencies in custody matters, when appropriate, and whether as part of the dissolution proceeding or thereafter. See 31-1-11.5-21(e) (Burns Code Ed.Repl.1987).
Subject to this caveat, I concur.